UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1311



MARYANN BULLARD,

                                              Plaintiff - Appellant,

          versus


PANASONIC CORPORATION OF NORTH AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:05-cv-00269-HCM)


Submitted:   July 28, 2006                 Decided:   August 8, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


MaryAnn Bullard, Appellant Pro Se. Linda Sue Laibstain, WILLIAMS,
MULLEN, HOFHEIMER & NUSBAUM, P.C., Norfolk, Virginia; David Richard
Kresser, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           MaryAnn Bullard appeals the district court’s dismissal of

her   complaint   alleging   employment   discrimination,   retaliatory

discharge, sexual harassment and disparate treatment under Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§§ 2000e to 2000e-17 (2000).     We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Bullard v. Panasonic Corp. of North

Am., No. 2:05-cv-00269-HCM (E.D. Va. Feb. 3, 2006).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -